Mr. President, it is a source of pride and gratification for me to express to you my heart felt congratulations on your election as President of the General Assembly during the current session, which is. undoubtedly considered one of the most important sessions in the history of the United Nations on account of the vital questions set before it and because of the present critical stage in the history of the relations between countries and peoples. Your election to the presidency is also to be looked upon as a compliment addressed by the United Nations to your country and to its great leader, President Houari Boumediene, who has dedicated himself to the cause of all peace-loving peoples.
2.	I should like to pay a tribute to the tremendous effort exerted by your predecessor, our dear friend Mr. Leopoldo Benites, who conducted the deliberations of the previous Assembly session and of the sixth special session with wisdom, foresight and objectivity.
3.	I should also like to pay tribute to the work accomplished throughout the whole of last year by the Secretary-General, Mr. Kurt Waldheim, and to his devotion to the objectives and principles of the United Nations.
4.	it gives me pleasure to welcome the friendly countries which have joined our Organization. The admission of Bangladesh, Grenada and Guinea-Bissau to the United Nations is undoubtedly an incontestable victory for the right of all peoples to decide their own fate and to shoulder their international responsibilities in full and to undertake a positive, constructive role for the building of a better world for all of us.
5.	We look forward to the declaration of the independence of the remaining countries which have been suffering for many centuries from the fetters that have bound them, depriving them of their natural right to participate effectively in decision-making which influences the future of the human race. Here, I refer in particular to the necessity of declaring the independence of Mozambique in conformity with the Lusaka Agreement. The same right has to be acknowledged in respect of the struggling people of Angola.
6.	While welcoming the spirit which has motivated the Portuguese Government to abandon the old logic of colonialism and to turn a new page in the history of relations with the peoples of countries previously under Portuguese occupation, we express the hope that this trend will continue and will be consolidated in such a way that it will make it possible to achieve concrete and tangible results with respect to all Territories which are still under Portugal's domination. Then can all the African peoples turn a new page in their relations with Portugal, and only then can cooperation replace conflict and strife.
7.	It is indeed deplorable to find that government in South Africa is still based on racial discrimination and on the deprivation of the African peoples, the rightful owners of their territories, of their fundamental rights, in order to serve the interests of an exploiting minority. The racist minorities in Zimbabwe and Namibia are still persisting in the policy of imposing settlers' colonialism and are still following practices designed to change the demographic structure in those regions in order to destroy their heritage and to usurp their wealth.
8.	The first and foremost responsibility which we should face in our deliberations during this session and, indeed, in every session is to scrutinize and look searchingly at our world so that we may know where we stood yesterday, where we stand today and in which direction we are to proceed in the near and distant future. It behooves each of us to envisage the development of the world in the future and to evaluate the events of the past. It is on the basis of this mutual assessment of the past and of the future that we can reach an identical, or at least common, view of inter-national situations, thus enabling each Member State to define for itself the course it can follow, the burdens it can assume and the challenges it can accept within the framework of efforts to achieve common goals.
9.	Representatives probably know that our concept of the future -be it the result of an individual or a common endeavor- should be governed by rules of legality and morality. The fusion of these two essential elements should be the basis on which we deal with reality and govern our policies, otherwise we would fall prey to day-dreams and, surrendering to illusions, would build our palaces on sand, to be shattered by the winds and transformed into a series of frustrated hopes. 
10.	The tremendous scientific achievements of humanity in recent years have provided us with new criteria which should govern our evaluation of the future in the light of our past and present experience. Suffice it to refer here to the principles and methodology employed by the science of "futurology", so that our vision of the future of international relations may not be based on star-gazing, speculation or guesswork.
11.	A quick glance at the world in the past few years reveals that the most important development on the international scene is the emergence of what has been termed "detente". Opinions are divided about detente, for there are Members who view it with optimism as the peace which will save humanity from the scourge of war, violence and hatred, while others deny that it can lead to anything good for human society. Perhaps the non-aligned countries are more entitled than others to have their say about this new element in international relations, since they were the first to call for the reduction of tension and to stress the necessity of lessening the danger of confrontation, which can result in nothing but catastrophe for us all. They were also the first to seek a common ground where all peoples could come together in peace and express their creative faculties in the service of the welfare of all humanity.
12.	Perhaps the best attitude to be adopted towards detente is to insist that its application should conform to its theory and that its implementation should be a fulfillment of expectations. Detente should continue and should be consolidated in the interest of all, yet not at the expense of anybody. We do not look upon detente as a matter which concerns the two superPowers more than others; it concerns us all to the same degree since it affects the features of international relations in the present and, to say the least, in the near future. In fact, this doubles the responsibility of the two super-Powers to contribute to the solution of all urgent, burning problems since interdependence prevails in the world of today and it has become impossible for a country or for any group of countries, no matter how strong they may be in the political, economic or military fields, to live detached from the rest of the world. It should by now be impossible for them to imagine that they can act as if they were on an isolated island where they cannot be affected by events in the world at large.
13.	It is imperative, in the light of these conditions, that each of us should have support for the role he plays within the international community. It should also be clear that there is no place on the international scene for those who just watch and observe. All of us must insist on rejecting any system by which a country or a group of countries would have the exclusive authority to take decisions that affect the destinies of peoples, because such a monopoly can only lead to abuse of responsibility. Participation in authority and the sharing of responsibility are both a right and a duty for us all, and this necessitates a full participation of all from the very start in decision-making, so that we do not find ourselves confronted with a fait accompli that has been dictated to us and for which we can find no solution. It is wrong to assume that others would willingly acknowledge our right to positive participation, for such a right is to be practiced and not to be granted. Such a course is made increasingly clear by the continuous experience of every day and is becoming a firmly rooted tradition in international relations.
14.	Egypt, being one of the oldest civilizations known in human history, is perfectly willing and prepared to shoulder all its international responsibilities with all the risks and sacrifices that this may entail, and it reaffirms once more its basic and fundamental commitment to the struggle to be waged along with all peace-loving peoples that are aspiring to freedom in various parts of the world.
15.	Egypt has established it is foreign policy on the basis and within the framework of humanitarian ideals which recognize no discrimination and no isolationism. Thus the Arab movement is a positive one, in full interaction with all human aspirations and movements; it is a movement which keeps pace with events and does not stand against the tide of history.
16.	Our obligation regarding the future of Africa is in essence a human obligation, because it grows out of the fraternal links and organic ties between peoples brought together by civilization, history, aspirations and common interests. We may perhaps all agree that the countries of the African continent have been able within a short period, after having shaken off the evils of colonialism, to set an example in the sense of responsibility, good judgment and foresight. It is obvious to all of us that the achievements of our African peoples throughout the limited years, be they on the regional or international level, are achievements that enrich human experience.
17.	In a broader context, the non-aligned countries, despite obstacles and challenges, have been able to consolidate the gains which they had achieved in the past in the interest of all humanity. They have remained in the vanguard of the forces which are attempting to rationalize international conduct and to base it on criteria that should lessen egoism, domination and dictating of terms. We firmly believe that many of the problems with which we are still living today could have been solved, had the countries of the third world been able to overcome the obstacles put in their way and had they been able to neutralize the elements that benefit from the continuation and aggravation of those problems. We are confident that the non-aligned countries will in the near future play a role of no less importance than that which they have played in the past.
18.	It is within this framework that Egypt conducts its relations with all countries of the world full of confidence and without complex. Consequently, Egypt, while determined not to become a sphere of influence for anybody, is capable of extending its international co-operation in various directions. Egypt honors all its obligations and responsibilities in the same spirit in which it safeguards its rights. In its relations with all peoples of the world Egypt determines its policy in the basic belief that there are no insurmountable problems between Egypt and any other peace-loving people, and that there are no conflicts or contradictions that are impossible to overcome.
19.	Egypt, has followed these principles in its relations with the two super-Powers, the pillars of the policy of detente. Bilateral relations with the Soviet Union are founded on friendship and mutual cooperation. We have appreciation for the Soviet people and their leadership in siding with the Egyptian people on their march towards social and economic development and their support of the Arab nation in its legitimate struggle to regain its territories and to repel aggression.
20.	At the same time, Egypt has welcomed the relative change that has taken place in the American attitude as a result of the glorious October war, and viewed it as a step in the right direction which is worthy of response. As a re ult, Egypt has restored the channels of communication between the two countries and has also responded to the American efforts in the field of disengagement on the Egyptian and Syrian fronts. These efforts have resulted in military agreements which help to consolidate the fragile and the dangerous cease-fire that existed before. Despite the fact that the American policy towards the Middle East still leaves much to be desired, we are anxious to give America every opportunity to bring that policy into greater harmony with right, law and principle.
21.	As a parallel to that, we have welcomed the constructive role played by the European countries after they realized the facts of the situation and understood its dimensions. For our part, we look forward to enlarging this role, now and in the future, for the sake of peace, justice and common interests. Undoubtedly, the European community, which has suffered the scourge of wars and destruction, and which throughout its existence has maintained historical, cultural and economic ties with our region, is qualified to contribute a great deal to the establishment of peace and prosperity in the region.
22.	Egypt has responded to the readiness of European countries to strengthen our ties of co-operation, and has established close contacts with each and all of them. Egypt has also reacted positively to the desire of the European group to establish a dialog with the Arab countries, so that co-operation between the two groups may reach a level that would ensure the welfare of all their peoples and open new horizons for wider and more extensive international co-operation. While we welcome this Arab-European cooperation, we do not believe that it should be confined to one particular field, because all fields of co-operation and exchange are interlinked and it is difficult to separate them.
23.	As far as we are concerned, the European continent is of strategic importance: in the first place, because the security of the Middle East region is closely linked with the security of Europe and is affected by whatever happens in Europe, and vice versa. Economic and cultural interests are also interlinked in such a way that they have to be molded within a framework of co-operation and interdependence.
24.	I agree with the words of my colleague and friend the Foreign Minister of France, Mr. Jean Sauvagnargues, who stated before this Assembly a few days ago:
"This type of co-operation that we are both trying to establish does set an example and opens
up a promising outlook. It is a question of working together, with all the participants on an equal footing, towards social and economic progress. The undertaking must not interfere with the interests of any country." [2238th meeting, para. 154.]
25.	As a parallel to this enlightened peUcy, Egypt has followed a course founded on the open-door economic policy that aims at consolidating co-operation with all peoples that are prepared to deal with us on the basis of equality, interdependence and mutual interest. It is a policy that does not discriminate between countries and peoples; it is also a policy that does not affect to any degree the path of socialist transformation which we have chosen for ourselves as a system to achieve development and to secure the future of every Egyptian citizen. Thinking and moving, as we do, within this framework, we have been sorry to hear from this rostrum and elsewhere, during the past few days, statements which have proved, from various experiences since the end of the Second World War, to be impractical and to lead to nowhere.
26.	We were told that some countries were manipulating basic human needs for the sake of narrow national interests; that the use of some raw materials as a political weapon and the imposition of the oil embargo against certain countries were policies that might eventually lead to confrontation instead of cooperation. It was even claimed that the fragile framework of international economic co-operation would be exposed to danger if the oil-producing countries continued their present pricing policies. We have heard the new thesis that the high cost of oil is not the result of the dynamics of economic factors but of political and selfish decisions that have not taken international interests into consideration.
27.	The advocates of this theory want us to forsake reason and to believe the following: first, that oil is the only raw material the price of which has gone up; secondly, that the rise in oil prices has resulted in a spiraling rise in th? prices of substitute materials and of manufactured goods; thirdly, that the rise in the prices of oil products was not due to economic factors; fourthly, that there is an implicit assumption that the Arab oil-producing countries are the only producers that have raised their oil prices; fifthly, that the industrially advanced countries are the ones that deserve attention and protection, because the rest of the countries of the world depend upon them in meeting their needs for manufactured goods.
28.	We should have expected that everyone had grasped the profound quantitative and qualitative changes witnessed by the world and realized that the peoples that obtained their independence at the cost of many sacrifices cannot permit any encroachment upon their sovereignty, or any return of guardianship over them under a new guise; nor can they be content with only a facade of political independence. 
29.	The following established and indisputable facts should be recognized. First, oil prices rose only after the prices of other raw materials and manufactured goods had gone up. Secondly, the industrially developed countries exclusively have controlled international prices through speculation and monopolies, regardless of the requirements of world social and economic development. Thirdly, the Arabs were not the only ones to raise their oil prices but joined with other producers if different parts of the world in so doing. At the same time, it is obvious that the international monetary system established at Bretton Woods in 1944 has not lived up to the world's expectations. Finally, when the Arabs decided to mobilize their oil to serve their struggle for their destiny, they did not manipulate the destinies of other peoples. They feel nothing but love and sympathy for all other peoples, but when they did follow such a course, that was in response to a foolish policy adopted by some statesmen without any consideration for Arab interests and their feeling. They also used their oil only within the limits that would secure their legitimate rights.
30.	The following facts should not escape bur attention. First, the Arab countries did not take any action relating to oil supplies until after they had warned the countries which assist Israel in maintaining the occupation of Arab territories in defiance of the international will and the resolutions of the United Nations. Secondly, the Arab countries lifted the oil embargo immediately after the countries against which it was imposed -and in particular the United States- had changed their attitude and had directed their policy towards contributing to a just and lasting settlement of the problem. Thirdly, some of the statesmen in the developed countries are attempting, before their peoples, to put the blame on the Arabs with respect to inflation, either to evade responsibility for facing the internal situation or to seek the favor of some pressure groups which find it in their interests to launch a campaign against the Arabs.
31.	We would have expected everyone to realize the profound change brought about by the glorious war of October, and the far-reaching effects which that war brought about militarily, politically, economically and psychologically. The proper thing to do was to create the circumstances conducive to a peaceful settlement. In that respect, it would have been preferable to take immediate decisions to stop providing Israel with unlimited shipments of arms. This policy has contributed to heightening Israeli arrogance.
32.	It may perhaps be appropriate to refer here to a voice which was raised in the United States of America, calling for wisdom and rationality. The voice was that of Senator James Abourezk, when he addressed a meeting of the United States-Arab Chamber of Commerce on 25 September 1974. In his speech Senator Abourezk said:
"It is clearly in the interests of humanity, as well as of the United States, that we stop furnishing warplanes, missiles, napalm, phosphorus bombs and the money used to provide these weapons to Israel, so long as Israel continues its mission of destruction of innocent civilians and of their crops in Southern Lebanon/*
The Senator went on:
"It is clearly in the interest of the United States to bring about a durable peace in the Middle East, rather than the present political stalemate which will once again ignite bloody conflicts in that part of the world."
33.	The problem of high prices of goods is much more complicated and deep than we think. It is not confined to one commodity to the exclusion of others, and it does not relate to one producing country or a group of countries. It affects the whole world. In the final analysis, this question cannot be tackled on the basis of isolating its political factors from economic considerations or vice versa, for it is a mixture of both.
34.	International relations are established on the basis of mutual interest and not on dictation, domination and threats. Political decisions should reflect a sense of responsibility and should be based on an exchange of interests. The industrially advanced countries would be under an illusion if they imagined that they could expose the "security of developing nations to danger or that they could continue to manipulate their wealth and expect them to remain idle.
35.	As the Foreign Minister of the Union of Soviet Socialist Republics, Mr. Gromyko, has rightly stated before this Assembly a few days ago:
"The general state of world affairs is being molded by a tremendous number of factors, ranging from political and military to national or even psychological factors. And it therefore hardly lends itself to one-dimensional assessment." [2240th meeting, para. 125.]
36.	The attempt to distort the reputation of Arab countries and defame them will only lead to widening the gap between the parties concerned and this is bound to delay reaching a balanced solution that can guarantee the common interests of all peoples in all corners of the world. The assumption that developing nations will continue to surrender to injustice, suppression and pressure is a dangerous one and it is of the utmost danger because it can only lead to a series of explosions and armed conflicts and an economic and psychological struggle which can only result, in the long run, in a deterioration of international relations which would engulf us all in the worst of consequences.
37.	Let us discuss matters rationally and listen to a sincere voice emanating from a rational source which belongs to the third world. Let us listen to the Foreign Minister of Peru, Mr. de la Flor Valle, when he says:
"It becomes apparent in the multidimensional struggle of the countries of the third world to create a new international economic order which takes concrete form in the defense and recovery of natural resources;" [2238th meeting, para. 172.]
38.	I wish also to quote the Foreign Minister of France, Mr. Jean Sauvagnargues, when he said:
"In this connexion the right of the third world countries not only to receive a fairer share of the fruits of economic and world progress but also to influence the choices on which this activity depends cannot be contested." [Ibid., para. 149.]
39.	Let us listen also to another rightful piece of testimony coming from the representative of one of the developed industrialized countries. Mr. James Callaghan, the British Foreign Secretary, said the following a few days ago:
"The unprecedented world-wide economic boom of recent years led to higher commodity prices prior to the recent increases in world oil prices." [2240th meeting, para. 219.] 
40.	This session is worthy of being distinguished from previous sessions. It should not be just a quantitative addition of another pile of papers to the records of the United Nations. There is nothing more worthy of the attention of this session than the Palestinian people. So, let us make this session "the session of the people of Palestine". Let us see to it that history will record that we have directed all our energies and resources towards safeguarding the right of an entire people to maintain their entity, to decide their fate and to continue their creative march together with other peoples working for the establishment of a better world.
41.	The international community has committed an historical error by ignoring this people and denying that they existed after they were uprooted from their homeland. History is witness to the fact that throughout the ages Jews have never enjoyed more magnanimity and brotherhood than that which they enjoyed from the people of the Arab world when they lived with them; Jewish culture has never flourished more than it has under the umbrella of the Arab countries, where there has never been any discrimination, persecution or racism.
42.	The international community persisted in the error by considering the Palestinian people, victims of oppression, as only groups of refugees deserving of nothing but mercy and pity. Authenticity and the history of the Palestinian people have protected them from disintegration and dispersal.
43.	Despite the labyrinth in which the Palestinian people have lived in the twentieth century, they are more determined than ever to exist and to face all challenges with rare courage. Today, the Palestinian people stand with dignity, capable of shouldering their international responsibility and participating in the construction of the new life in the Middle East.
44.	When we consider the facts of the situation and look at the cause of the Palestinian people in its proper perspective as first and foremost a political matter, we are neither granting these people a right nor bestowing upon them a privilege; we are correcting an historical error which we committed against them and against the whole of humanity. To withhold the recognition of the natural rights of a people would be tantamount to the humiliation of the whole of mankind. The structure of humanity is indivisible, and we cannot deal with the fate of peoples on the basis of double standards which give or deny without reasoning.
45.	The Palestinian people are capable of seizing their own rights and of imposing their will, but it would be better for us to give their movement international legitimacy instead of imposing upon them the task of struggling outside that framework of legitimacy. By virtue of their long history of dealing with situations and facing reality objectively and without evasiveness the Palestinian people are qualified to assume this task. They realize that the glorious war of 6 October has opened new horizons for all the Arabs and has for the first time afforded an opportunity to reach a just and permanent peace in the area that would make it possible for its people to devote their attention to development, and to the task of economic and social transformation which is needed to make their future secure.
46.	For those reasons, we suggest that the General Assembly should discuss the cause of the Palestinian people during this session on. the basis that it is the essence of the problem, with the following principles as guidelines: first, the reaffirmation of the basic and inalienable rights of the Palestinian people and the rejection of any neglect or usurpation of those rights; secondly, the reaffirmation of the right of the Palestinian people to self-determination without any outside intervention and to securing their national independence and their right to return to their homeland I am sure that the General Assembly will call upon the Palestine Liberation Organization, as the representative of the Palestinian people, to take part in the debate in the General Assembly when the Palestinian question is to be discussed; and thirdly, the reaffirmation of the right of the Palestinian people to use all means to achieve their basic rights in accordance with the objectives and principles of the Charter of the United Nations.
47.	We should recollect that President Mohammed Anwar El-Sadat stated when the fighting was going on in Sinai and the Golan Heights:
"We are not war adventurers, we are peace- seekers; and we are not fighting to launch aggression on other people's lands, but we have fought and will continue to fight to attain two objectives: first, the full restoration of all our lands that have been under occupation since 1967; second, the finding of means to restore and ensure respect of the legitimate rights of the people of Palestine."
48.	This is our basic and established policy from which we will never deviate. When we talk about peace, and work for peace, we mean genuine peace that tackles the essence of the problem and ends the cause of conflict, and not simply a peace that only addresses itself to superficial symptoms. The problem has transcended temporary and partial solutions which are intended to prolong the period of the truce -a truce that has not prevented three wars from breaking out in less than 20 years and has failed to pave the way for peace.
49.	We agree that there are certain ethical principles to be followed in international relations and policies that should be respected in the interest of international life. The first of these is that .aggression should not go unpunished. And therefore we do not allow Israel to commit aggression and to go unpunished, let alone being allowed to reap the fruits of that aggression. Israel should pay for the destruction which has been inflicted on the cities of Suez, Ismailia, Port Said, Quneitra and other civilian targets
50.	Furthermore, economic piracy and the looting of natural resources is something which cannot be tolerated. Therefore, Israel will bear full responsibility for sapping our natural resources; I refer here in particular to the oil and other resources that have been stolen from Sinai.
51.	I have declared on more than one occasion that Egypt did not and will not accept the state of "no peace, no war". I repeat this here, from this rostrum, because such a state of affairs can only serve aggressive Israel; it does not serve peace, and Egypt rejects it categorically. If anyone should try to maintain such a state of affairs, he would discover that his calculations were based on a gross error and an unsound estimate.
52.	We want a just and lasting peace and we are not asking too much in demanding that the peace should be just, for experience has proved that unless peace is just it cannot be durable because it fails to become implanted in the conscience of the nation and it fails to create the proper mental and psychological environment for coexistence between peoples. It is, indeed, deplorable that Israel should not have thoroughly absorbed this fact. Israel's accumulated arrogance and conceit and its superiority complex and desire for expansion have made it impossible for Israel to digest the lessons to be learned from the October war of 1973 in all its dimensions. We still hear every day statements by the officials in Israel threatening that they will not relinquish the lands that they have occupied by force and their audacity has reached the point of denying the very existence Of the Palestinian people. It is, indeed, a mockery that Israel should argue about the recognition of the Palestinian people at a time when it demands more international recognition for itself. Thus positions are reversed and the intruder who has unjustly implanted himself in the area claims for himself what he denies to the owners of the land.
53.	To all these Israeli hysterical and desperate cries we say:
"Stop that, because it will not do you any good. If you are genuinely seeking to coexist peacefully with the peoples of the area, it is imperative that you discard those reckless tendencies now and for ever. You should not be deceived because some are still supplying you with their assistance and flooding you with charity, giving you arms in limitless quantities. All this is not going to realize for you the dream which apparently you are still entertaining, namely, breaking the Arab will and forcing the Arab people to surrender to your conditions. All this can only produce a prolongation of the conflict, complicating it beyond solution. You will have only yourselves to blame if you later regret wasting this golden opportunity to reach an honorable solution. Look around you, you will see a wall of international refusal of your expansionist and aggressive intentions. You will find a collective denunciation of your shameful conduct which spurs you to attack women and children in villages and in peaceful camps."
54.	There is no alternative to a return .to the truth, logic and international law. And it is futile to cling to traces of the past with their misleading mirage and their unrealized dreams. The destiny of peoples can only be decided on the basis of the just truth and not on the basis of unjust illusions.
55.	Orr our part, we have firmly resolved to enter the battle for peace with the same determination that led us to engage in fighting, for our objective in both cases is one and the same: the liberation of our occupied land and the achievement of the legitimate national rights of the Palestinian people. It is for this reason that we have welcomed the convening of the Geneva Peace Conference on the Middle East, which is in fact a practical echo of an idea submitted by President Anwar El-Sadat.
56.	We should remember and it is always beneficial to remember that Egypt was the first country which agreed to the convening of the Geneva Conference, and we went there with a sincere heart. We still believe that it is the appropriate formula for discussing all aspects of the question and for reaching a comprehensive and permanent solution to the crisis. Egypt therefore is ready to go to that Conference at the nearest suitable time after the completion of the preparation for the resumption of the Conference on the part of Egypt and others and in the light of Egypt's responsibility to bear the greatest burden in moving towards a just peace in the area, as well as the special responsibility of the two super-Powers with respect to Security Council resolutions and for the maintenance of international peace and security.
57.	It is only natural that, while we are exerting our efforts to establish peace in the area, we should also seek to establish a zone free of nuclear weapons in the Middle East, so as to strengthen peace in that area. This should be parallel to the efforts that are being exerted to encourage the establishment of such zones on the regional level, in order to pave the way to general and complete disarmament.
58.	We all know that the countries of the Middle East are regarded at present as non-nuclear Powers and that they are unwilling to direct their resources towards the production of nuclear weapons, with the exception, that is, of Israel. Israel has refused so far to take any step towards acceding to the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], despite the fact that the majority of the countries in the area have gone a long way towards acceding to that Treaty. That in itself is sufficient to demonstrate and to prove the expansionist intentions of Israel. Israel's refusal to accede to the Treaty explains why Egypt, after having signed it, has not yet ratified it. Should this state of affairs continue, it will constitute a great danger and threat to security and to peace. Speedy action is therefore called for in order to close this gap. The responsibility of the two super-Powers in this respect is a fundamental one, because of their special position in the Treaty and their responsibility, together with the rest of the permanent members of the Security Council, for the maintenance of international peace and security. I should like to repeat here what I have already said, namely, that Egypt is prepared to ratify the Treaty when Israel agrees to accede to it and to adhere to its provisions.
59.	We are of the opinion that when we submit this question jointly with Iran [A/9693 and Add.l and 2] for discussion at our present session, we should concentrate on three basic principles: first, on an obligation not to introduce nuclear weapons to the area in any form whatsoever; secondly, on an obligation on the part of the nuclear Powers not to use nuclear weapons against countries of the area, and not to introduce nuclear wear HIS into that area; and thirdly, on the establishment of an appropriate safeguards system to guarantee the fulfillment of these obligations.
60.	Within this framework, the whole area and its peoples can be made secure against the dangers of nuclear destruction, and at the same time nuclear energy can be used for peaceful purposes in accordance with the provisions of the non-proliferation Treaty and the guarantees provided for therein.
61.	We cannot speak of the Middle East without expressing our deep regret at the sad events that have taken place in Cyprus, resulting in the undermining of the legitimacy and peace of that non-aligned country. We have ties of affection with the people of Cyprus; we are linked by proximity, common interest and a desire for mutual security. We firmly believe that there is no way to restore peace to the various parts of the island without a return to legitimacy and respect for the sovereignty and territorial integrity of Cyprus. There should be no interference from outside in its affairs, and the two communities of the nation should be left to decide freely their own internal affairs.
62.	The non-aligned countries have taken it upon themselves to play an active and positive role in deploying the necessary efforts towards .reaching a solution to the crisis, in the light of these principles and free from all ambition, selfishness and desire to toy with the destinies of peoples. In doing so, the (ion- aligned countries are seeking a quick end to the sufferings of the tens of thousands of Cypriots who have been rendered homeless and who have had imposed upon them the tragedies of a war they did not want, a war in the decision of which they have had no part.
63.	When we concentrate our attention on the Middle East and the events and developments of that region, we do not overlook the fact that there are other questions to which we should also devote much of our attention; for we believe in the indivisibility of the struggle of peoples for liberation and for ridding themselves of foreign domination and exploitation. We believe in the unity of mankind's destiny, and our relationships with the countries of Asia, Africa and Latin America are friendly relationships based on fundamental principles. We therefore regard with great attention the events in IndoChina and we demand strict adherence to the Parts Agreement concerning Viet Nam.
64.	We also urge, that the peoples of Cambodia and Laos be left to decide their own affairs without dictation or pressure from abroad, since the bitter experiences of the past have proved that foreign intervention leaves behind it nothing but more conflict, more devastation, more suffering. We also hope that the foreign forces will be withdrawn from South Korea and that the Korean people in both the North and the South will be left to decide their own affairs, free from provocation or intervention.
65.	The General Assembly at this session is faced with one of the most important tests it has had to meet since the emergence of the United Nations as a means for the expression of the international will and as an instrument for serving the cause of peace and cooperation among nations and peoples. In view of the pressing problems that face the world today, we cannot bury our heads in the sand and we cannot afford to be blind to the facts of the situation, for if we do, we shall be paralyzed or able to do very little -and too late.
66.	The test before us is clear and there is no ambiguity about it: either we side with the cause of peace, freedom and progress, or we waste this opportunity -which may be the last for the fulfillment of humanity's hopes, thus ruining the dreams of coming generations.
67.	I appeal to this august Assembly -and I am filled with hope- to rise to the level of its responsibility and to the level of the international events at this turning-point in history, and to fulfill the expectations of the peoples we have the honor to represent, so that their confidence in the United Nations and their respect for its principles and objectives may be restored.
